PER CURIAM.
In this petition for writ of certiorari, Hillsborough County seeks review of an order in which the trial court awarded respondent Cannella $14,380 for legal services he provided as a court-appointed counsel in a capital criminal case. Because we can find no meaningful distinction between the facts of the present case and the facts and *1125holdings in our recent decisions in Hillsborough County v. Marchese, 519 So.2d 728 (Fla. 2d DCA 1988), and Board of County Commissioners of Hillsborough County, Florida v. Lopez, 518 So.2d 372 (Fla. 2d DCA 1987), we grant the petition, quash the trial court’s order, and remand with directions to recalculate Cannella’s fee based upon the hourly rate established by the chief judge of the thirteenth judicial circuit.
Petition for writ of certiorari granted.
DANAHY, C.J., and HALL and THREADGILL, JJ., concur.